Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2010/0087705) in view of Pasqualucci (US 6,595,946).
Regarding Claim 1, Byers discloses:
A biopsy cap configured to be secured to a port of a medical device, the biopsy cap comprising: 
an outer shell (136 or 236 as seen in Figs. 3-4) having an interior volume (interior of shell, not numbered); and 
a brush section (244) disposed within the interior volume of the shell, the brush section including a plurality of brushes (256) extending inwardly towards a brush section aperture (the brushes extend in toward the center of the shell); 
wherein the brushes are deflectable to allow an elongate member to extend through the disk shutter aperture and the brush section aperture (Paragraph 0064 indicating that the flaps are flexible membranes that seal against a device extending therethrough).
Byers does not explicitly disclose a disk shutter section disposed within the interior volume of the shell and including a plurality of fins extending inwardly towards a disk shutter aperture.  In a similar sealing device, Pasqualucci teaches including both a disk shutter section (208) with a plurality of fins (214) in use with a brush section (110).  Byers also discloses using more than one seal within the biopsy cap (see Fig. 7 showing fingers and foam).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ seal to include Pasqualucci’s disk shutter section.  Such a modification provides additional protection against leaking.  Also, such disk shutter sections are generally known such that the claimed device is essentially duplicating the seal section to include more than one known seal within the chamber (see MPEP 2144.04.V.B discussing duplication of parts and 2143.I indicating that the simple substitution of one known element for another to obtain predictable results is obvious).  Here, Byers discloses that a seal section is known.  The Examiner considers it obvious to duplicate the seal section to have more than one section (both Byers and Pasqualucci include configurations with more than one seal).  With that, it is then obvious to substitute the brush seal with other known seals to provide the same function of sealing the port.  

Regarding Claim 2, Byers as modified further discloses wherein at least one of the fins or brushes are biased into contact with the elongate member to block fluid flow out the biopsy cap (Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough).

Regarding Claim 4, Byers as modified further discloses wherein the brush section is formed from a plurality of brush layers secured together and folded into a stacked configuration (Byers, for example, shows multiple layers of flaps such that the claimed structure is met; the claim is primarily drawn to a process of making the brush section, but the structural components are not changed).  Even if the process is deemed to produce some structural elements, those elements in this claim are the standard result of standard manufacturing techniques.  Connecting two layers may be done in a variety of ways, each way leaving some evidence as to how it was done, but these methods do not change the properties or the function of the underlying device.  For example, the two ends can be adhered using an adhesive or through ultrasonic welding.  Mechanical connections are also possible.

Regarding Claim 6, Byers as modified further discloses wherein the brush section is formed of a linear brush section having a first free end and a second free end, the first free end and the second free end being joined together to form an annular brush section (Byers, for example, shows multiple layers of flaps such that the claimed structure is met; the claim is primarily drawn to a process of making the brush section, but the structural components are not changed).  Even if the process is deemed to produce some structural elements, those elements in this claim are the standard result of standard manufacturing techniques.  Connecting two ends of a linear member may be done in a variety of ways, each way leaving some evidence as to how it was done, but these methods do not change the properties or the function of the underlying device.  For example, the two ends can be adhered using an adhesive or through ultrasonic welding.  Mechanical connections are also possible.

Regarding Claim 7, Byers as modified further discloses a foam section (144 and 566) disposed within the interior volume of the shell (Paragraph 0060 indicating the seal may only be in part of the shell and see Fig. 7 showing an embodiment where the foam is used with other sealing means).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ cap in Fig. 4 to include a foam section.  Such a modification is implied by the reference and provides an additional means for preventing unwanted fluid and/or air leakage from the cap.

Regarding Claim 8, Byers discloses:
A biopsy cap configured to be secured to a port of a medical device, the biopsy cap comprising: 
an outer shell (136 or 236 as seen in Figs. 3-4) securable to a port on the medical device (see Figs. 1-2 showing the cap on the port of the endoscope) and defining an interior volume with an inner profile (interior of shell, not numbered); 
a brush section (244) disposed within the interior volume (see Fig. 4); and 
wherein: 
the brush section includes a plurality of brushes (256) and has an outer profile corresponding to the inner profile of the shell (see Fig. 4 showing the brush section connected to the interior of shell).
Byers does not explicitly disclose a disk shutter section disposed within the interior volume; the disk shutter section includes a plurality of fins and has an outer profile corresponding to the inner profile of the shell.  In a similar sealing device, Pasqualucci teaches including both a disk shutter section (208) with a plurality of fins (214) in use with a brush section (110).  Byers also discloses using more than one seal within the biopsy cap (see Fig. 7 showing fingers and foam).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ seal to include Pasqualucci’s disk shutter section.  Such a modification provides additional protection against leaking.  Also, such disk shutter sections are generally known such that the claimed device is essentially duplicating the seal section to include more than one known seal within the chamber (see MPEP 2144.04.V.B discussing duplication of parts and 2143.I indicating that the simple substitution of one known element for another to obtain predictable results is obvious).  Here, Byers discloses that a seal section is known.  The Examiner considers it obvious to duplicate the seal section to have more than one section (both Byers and Pasqualucci include configurations with more than one seal).  With that, it is then obvious to substitute the brush seal with other known seals to provide the same function of sealing the port.  

Regarding Claim 9, Byers as modified further discloses wherein the brush section and the disk shutter section extend along a longitudinal axis of the shell (see Byers Fig. 4 showing the section 244 along the longitudinal axis of 236, when combined with Pasqualucci, both sections extend along the longitudinal axis to act as a seal for the inserted tool).

Regarding Claim 10, Byers as modified further discloses wherein the brush section and the disk shutter section each define an aperture through which an elongate member is extendable (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; see Pasqualucci Fig. 9, for example, showing the tool inserted through the disk shutter section).

Regarding Claim 11, Byers as modified further discloses wherein the brush section and the disk shutter section are each deformable to allow an elongate member to extend therethrough and biased into contact with the elongate member to seal the aperture in each of the brush section and the disk shutter section against leaks (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; see Pasqualucci Fig. 9, for example, showing the tool inserted through the disk shutter section).

Regarding Claim 12, Byers as modified further discloses a foam section (144 and 566) disposed within the interior volume (Paragraph 0060 indicating the seal may only be in part of the shell and see Fig. 7 showing an embodiment where the foam is used with other sealing means), the foam section having an outer profile corresponding to the inner profile of the shell (see Fig. 3 showing section 144 abutting the inner surface of the shell).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ cap in Fig. 4 to include a foam section.  Such a modification is implied by the reference and provides an additional means for preventing unwanted fluid and/or air leakage from the cap.

Regarding Claim 13, Byers as modified further discloses wherein the brush section, the disk shutter section, and the foam section are each deformable to allow an elongate member to pass therethrough, and are each biased into contact with the elongate member (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; Byers Paragraphs 0060-0061 discussing how the foam is used to form a seal with an inserted device; see Pasqualucci Fig. 9, for example, showing the tool inserted through the disk shutter section).

Regarding Claim 14, Byers as modified further discloses wherein the brush section is formed of a plurality of individual molded sections coupled together (Byers, for example, shows multiple layers of flaps such that the claimed structure is met; the claim is primarily drawn to a process of making the brush section, but the structural components are not changed).  Even if the process is deemed to produce some structural elements, those elements in this claim are the standard result of standard manufacturing techniques.  Molding polymers and then adhering them together (perhaps with adhesive or ultrasonic welding) leaves some evidence as to how it was made, but these methods do not change the properties or the function of the underlying device.

Regarding Claim 16, Byers as modified further discloses wherein at least one of the brush section and the disk shutter section includes a portion extending into a channel in an elongate member passing through the shell to prevent fluid flow through the channel (the elongate member is not part of the cap such that this claim is merely functional in nature; Byers flaps are made from resilient materials that will enter any gap within the inserted tool)

Regarding Claim 17, Byers discloses:
A biopsy cap configured to be secured to a port of a medical device, the biopsy cap comprising: 
an outer shell (136 or 236 as seen in Figs. 3-4) securable to a port on the medical device (see Figs. 1-2 showing the cap on the port of the endoscope) and defining an interior volume (interior of shell, not numbered); 
a brush section (244) disposed within the interior volume (see Fig. 4); and 
a foam section (144) disposed within the interior volume (see Fig. 3 and discussion below); 
wherein: 
each of the outer shell, the brush section and the foam section is deformable to accommodate an elongate member extending through the aperture therein (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; Byers Paragraphs 0060-0061 discussing how the foam is used to form a seal with an inserted device; and 
each of the outer shell, the brush section and the foam section is biased into contact with an elongate member extending therethrough (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; Byers Paragraphs 0060-0061 discussing how the foam is used to form a seal with an inserted device.
Byers does not explicitly disclose using a foam section with the embodiment of Fig. 4 or a a disk shutter section disposed within the interior volume. 
Byers does disclose using various foam sections (144 or 566) with other sealing means (Fig. 7) such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ cap in Fig. 4 to include a foam section.  Such a modification is implied by the reference and provides an additional means for preventing unwanted fluid and/or air leakage from the cap.
In a similar sealing device, Pasqualucci teaches including both a disk shutter section (208) with a plurality of fins (214) in use with a brush section (110).  Byers also discloses using more than one seal within the biopsy cap (see Fig. 7 showing fingers and foam).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ seal to include Pasqualucci’s disk shutter section.  Such a modification provides additional protection against leaking.  Also, such disk shutter sections are generally known such that the claimed device is essentially duplicating the seal section to include more than one known seal within the chamber (see MPEP 2144.04.V.B discussing duplication of parts and 2143.I indicating that the simple substitution of one known element for another to obtain predictable results is obvious).  Here, Byers discloses that a seal section is known.  The Examiner considers it obvious to duplicate the seal section to have more than one section (both Byers and Pasqualucci include configurations with more than one seal).  With that, it is then obvious to substitute the brush seal with other known seals to provide the same function of sealing the port.  

Regarding Claim 18, Byers as modified further discloses wherein the material of each of the outer shell, the brush section, the disk shutter section, and the foam section is biased into contact with an elongate member extending therethrough (Byers Paragraph 0064 indicating that the flexible members press and seal against a device extending therethrough; Byers Paragraphs 0060-0061 discussing how the foam is used to form a seal with an inserted device; see Pasqualucci Fig. 9, for example, showing the tool inserted through the disk shutter section).

Regarding Claim 19, Byers as modified further discloses wherein the brush section, the disk shutter section, and the foam extend longitudinally along the longitudinal axis of the outer shell (see Byers Fig. 4 showing the section 244 along the longitudinal axis of 236 and Fig. 3 showing the foam extending along the longitudinal axis; when combined with Pasqualucci, all sections extend along the longitudinal axis to act as a seal for the inserted tool).

Regarding Claim 20, Byers as modified further discloses wherein each of the outer shell, the brush section, the disk shutter section, and the foam section has an aperture therethrough, the apertures of the outer shell, the brush section, the disk shutter section, and the foam section being aligned for an elongate member to extend therethrough (when combined, the sections have an aligned aperture so that the tool can be inserted therethrough; see, for example, Pasqualucci Fig. 9 with the aligned seals).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2010/0087705) and Pasqualucci (US 6,595,946), as applied to claim 1 above, and further in view of Widenhouse et al. (US 2010/0081880).
Byers and Pasqualucci disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the brush section and the disk shutter section include complementary corresponding alignment features.  Widenhouse teaches using pins (18) to engage with corresponding features for connecting various components.  The Examiner also notes that pin and groove or slot and key or male and female connection is well-known in the art.  Incorporating multiple seals in Byers’ device requires those sections to be connected.  This can be seen in Pasqualucci (Figs. 1 and 2) and Widenhouse (Fig. 6) where these components are attached to one another.  There are numerous ways to do this from adhesive to threads to integrally molding everything.  Alignment pins are one such way.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers and Pasqualucci’s device to include Widenhouse’s pin and alignment slot.  Such a modification provides a well-known means for attaching the seals to one another to prevent relative sliding or displacement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2010/0087705) and Pasqualucci (US 6,595,946), as applied to claim 1 above, and further in view of Hasson et al. (US 5,743,884).
Byers and Pasqualucci disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the brush section is annular and formed in radial sections.  Hasson teaches using individual layers of seals with corresponding outer rings (272 in Fig. 21) that are rotated relative to each other to ensure proper sealing (Col 11 Lines 17-19; see also, Fig. 17, Col 10 Lines 59-67).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Byers’ flaps to be on individual, misaligned sections as shown in Hasson.  Such a modification provides the spiral feature in another form where the individual rings can be easily placed within Byers’ chamber.  Also, these rings can easily be flush with the walls, which is more difficult to do when using a single strand that is wrapped along the walls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pin and slot for alignment: Greenberg et al. (US 2015/0065807).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795